USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          Nos. 95-1224               95-1337                           AFL-CIO LAUNDRY AND DRY CLEANING                                 INTERNATIONAL UNION,                                Plaintiff - Appellant,                                          v.                               AFL-CIO LAUNDRY, ET AL.,                               Defendants - Appellees.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                Lynch, Circuit Judge,                                       _____________                            and Stearns,* District Judge.                                          ______________                                _____________________               Nathan S. Paven, with  whom Paven & Norton, Warren  H. Pyle,               _______________             ______________  _______________          Lois  H.  Johnson and  Angoff, Goldman,  Manning, Pyle,  Wanger &          _________________      __________________________________________          Hiatt, P.C. were on brief for appellant.          ___________               Shelley B. Kroll, with whom Anne R. Sills and Segal, Roitman               ________________            _____________     ______________          & Coleman were on brief for appellees.          _________                                 ____________________                                   December 5, 1995                                 ____________________                                        ____________________          *  Of the District of Massachusetts, sitting by designation.                    TORRUELLA, Chief  Judge.   The AFL-CIO Laundry  and Dry                    TORRUELLA, Chief  Judge.                               ____________          Cleaning  International Union  ("the International")  appeals the          district court's decision to deny its motion for an injunction to          compel the AFL-CIO Laundry  and Dry Cleaning International Union,          Local 66  ("Local 66") and several  of its officers to  turn over          assets,  books,  and  records  to  a  trustee  appointed  by  the          International.  We affirm the decision of the district court.                                      BACKGROUND                                      BACKGROUND                    The  following facts  are  not in  dispute.   Local  66          represents laundry workers in the Somerville, Massachusetts area.          On  August  25,  1993,  Local   66  wrote  to  the  International          requesting its approval to disaffiliate from the International in          order  to reaffiliate  with  the Amalgamated  Clothing &  Textile          Workers International  Union ("ACTWU").  The International denied          Local 66's request.   Thereafter, Local 66's membership voted  to          disaffiliate,  and Local  66 informed  the International  of this          decision on November 18, 1994.                    In response, the International declared that, under its          constitution,  an emergency existed with regard to Local 66.  The          International suspended all of  Local 66's officers and appointed          a trustee over Local 66.  Local 66 did not recognize the trustee,          and also refused to  turn over its books, records,  bank accounts          and premises.                    On  December  12,  1994,  the   International  filed  a          complaint  requesting  injunctive  relief  to  force  Local  66's          officers to  recognize the  trustee.  The  district court  denied                                         -2-                                         -2-          this request in its Order of January 26, 1995.  When the district          court made  its decision,  the merits  of the  underlying dispute          were  before the National Labor Relations  Board, which has since          decided that Local 66  (now "Local 66L," but referred  to in this          opinion as "Local  66") will  represent the workers  as an  ACTWU          affiliate.     See  Aramark  Uniform  Services,  Case  1-CA-32465                         ___  __________________________          (N.L.R.B.  May 10,  1995) (memorandum  also  addressing companion          cases).   Here,  the International  appeals the  district court's          decision denying injunctive relief.                                      DISCUSSION                                      DISCUSSION                      We review a  district court's denial of  a motion for          preliminary injunction  only for "abuse of  discretion" or "clear          error"  of fact  or  related law.    Coastal Fuels  v.  Caribbean                                               _____________      _________          Petroleum,  990 F.2d 25,  26 (1st Cir.  1993); Planned Parenthood          _________                                      __________________          League of Mass. v. Bellotti, 641 F.2d 1006, 1009 (1st Cir. 1981).          _______________    ________                    To  be  entitled  to   a  preliminary  injunction,  the          International  had to show the  district court (1)  that it would          suffer irreparable harm  if the injunction were  not granted; (2)          that such  injury outweighed  any harm which  granting injunctive          relief  would  inflict on  the  defendant;  (3) a  likelihood  of          success on the merits; and (4) that the public interest would not          be adversely affected by granting the injunction.  See, e.g., Pye                                                             ___  ___   ___          on  Behalf of NLRB  v. Sullivan Bros.,  38 F.3d 58,  63 (1st Cir.          __________________     ______________          1994);  Narragansett Indian Tribe v. Guilbert, 934 F.2d 4, 5 (1st                  _________________________    ________          Cir. 1991).                                         -3-                                         -3-                    The district court denied the International's motion on          the  grounds  that  the   International  failed  to  show  either          likelihood that it would succeed  on the merits or that it  would          suffer  irreparable harm  if the  injunction did  not issue.   In          particular,  the   district  court  found  that   contrary  to  a          likelihood of  success, the International  was likely to  fail on          the  merits  since  the  trusteeship aimed  at  the  illegitimate          purpose of  preventing Local 66's disaffiliation.   Additionally,          the district court found that the true harm to the International,          the loss of  the workers in Local 66, had already occurred, while          the harm  that the  International claimed, inability  to exercise          its rights under its constitution, was merely "symbolic."                    On appeal,  the International  responds that it  is not          trying to  use  the trusteeship  to prevent  disaffiliation.   It          explains that  since disaffiliation  has already taken  place, it          simply  wishes to recover the property, books, and records of the          entity it terms "Local  66, Laundry Workers," which it  claims is          still  extant.  As a result of this asserted continued existence,          the International  further argues  that its trusteeship  is valid          and  it  will likely  succeed on  the  merits.   Furthermore, the          International contends that it is favored by the balance of harms          test, since this  test requires that  the International be  given          the sought-after assets  in order  to compete with  Local 66  for          worker support.                                         -4-                                         -4-                    The validity  of a  trusteeship, as the  district court          recognized, is  governed by Section  462 of the  Labor Management          Reporting and Disclosure Act, which states that:                      Trusteeships  shall  be  established  and                      administered by a labor organization over                      a  subordinate  body  only in  accordance                      with the constitution  and bylaws of  the                      organization     which    has     assumed                      trusteeship over the subordinate body and                      for the purpose of  correcting corruption                      or  financial  malpractice, assuring  the                      performance   of  collective   bargaining                      agreements   or   other   duties   of   a                      bargaining    representative,   restoring                      democratic   procedures,   or   otherwise                      carrying  out  the legitimate  objects of                      such labor organization.          29  U.S.C.    462  (1988).    Section  462  sets  forth  specific          legitimate  reasons for  imposing a  trusteeship that  benefits a          union's   membership,  including:     correcting   corruption  or          financial  malpractice;  assuring the  performance  of collective          bargaining agreements  or other bargaining  duties; and restoring          democratic  procedures.    Id.     However,  courts  have  widely                                     ___          recognized that preventing disaffiliation is not a proper purpose          under   462 for the  imposition of a trustee.  Local  Union 13410                                                         __________________          v.  United  Mine Workers,  475 F.2d  906,  912 (D.C.  Cir. 1973);              ____________________          United  Bhd. of Carpenters v. Brown, 343 F.2d 872, 873 (10th Cir.          __________________________    _____          1965); Boilermakers v. Local Lodge 1244, 1988 WL 114590, *5 (N.D.                 ____________    ________________          Ind.); International  Bhd. of  Boilermakers v. Local  Lodge D405,                 ____________________________________    _________________          699  F. Supp.  749, 755  (D. Ariz.  1988); International  Bhd. of                                                     ______________________          Boilermakers v. Local Lodge D74, 673 F. Supp. 199, 203 (W.D. Tex.          ____________    _______________          1987).                                         -5-                                         -5-                    The International correctly contends that   462 confers          on its trustee  a presumption  of validity, unless  Local 66  can          show by  clear and convincing  evidence that the  trusteeship was          not established  in good faith for  a purpose under the  Act.  29          U.S.C.    464(c) (1988).1  However, the district court found that          Local 66 had  met this  burden, since the  International made  no          allegations and  presented no  evidence of financial  misdeeds or          other  factors  that would  support  a  trusteeship.   While  the          International argues  that the trusteeship was  imposed after the                                                                  _____          disaffiliation, and  thus could not prevent it,  we conclude that          by denying Local 66 current access to  its records and funds, the          International  could  forestall  Local  66's  attempts  to   gain          recognition from employers as  a bargaining agent affiliated with          ACTWU.  The strongest evidence was that  the International sought                                        ____________________          1  Which states that:                        In  any  proceeding  pursuant  to  this                      section  a  trusteeship established  by a                      labor organization in conformity with the                      procedural     requirements    of     its                      constitution and bylaws and authorized or                      ratified  after  a  fair  hearing  either                      before the executive board or before such                      other   body  as   may  be   provided  in                      accordance   with  its   constitution  or                      bylaws  shall  be  presumed  valid  for a                      period of eighteen  months from the  date                      of  its establishment  and  shall not  be                      subject  to  attack  during  such  period                      except  upon  clear and  convincing proof                      that the trusteeship was  not established                      or maintained in good faith for a purpose                      allowable  under  section  462   of  this                      title.          Id.          ___                                         -6-                                         -6-          the  trusteeship to  influence  the matter  of the  disaffilation          vote.                    On  appeal,  the International  also  contends  that it          requires  the books  and  records in  order  for its  "Local  66,          Laundry Workers" to continue representing workers, a valid reason          for  a trusteeship under   462.   However, the district court has          already found  that the International and  its appointed trustees          were not representing workers  after the disaffiliation, but were          instead sitting atop  an "empty  shell."  The  district court  so          determined based on evidence that 98 percent of those voting from          Local 66 had  voted to disaffiliate and  that in less than  three          months all  but two of  fifteen employers  had already  expressed          willingness  to recognize  Local 66  as an  ACTWU affiliate.   We          uphold  the  district court's  factual  finding  that "Local  66,          Laundry  Workers" is an empty shell as not clearly erroneous, and          thus reject the International's argument that it needs the assets          for ongoing representation.                    We also  uphold the  district court's finding  that the          balance  of   harms  test  favors  denying  the   motion  for  an          injunction.    On appeal,  the  International  contends that  the          district  court failed  to  recognize the  irreparable harm  that          resulted  from being deprived of the assets in question while the          International  had bargaining  rights to  protect.   However, the          district  court  recognized  that  Local 66,  ACTWU  was  already          representing  the bulk of the  employees in question,  and so the          balance of  harms  favored denying  the  injunction.   While  the                                         -7-                                         -7-          International may indeed have been inhibited in competing for the          workers' representation,  that harm does not  outweigh the danger          of obstructing  their actual  current representation.   We uphold          the district court's  finding.2  For  the foregoing reasons,  the          judgment  of the  district court  is affirmed.   Double  costs to                                               affirmed.                                               ________          appellee.                                        ____________________          2  Appellant has asked for a status conference in order to settle          the question  of  its entitlement  to  the requested  records,  a          request which the district court may consider at its discretion.                                         -8-                                         -8-